Exhibit 10.29

THRESHOLD PHARMACEUTICALS, INC.

ADVISORY BOARD AGREEMENT

THIS AGREEMENT is made and entered into effective as of the 14th day of October,
2006 (the “Effective Date”), by and between Threshold Pharmaceuticals, Inc., a
Delaware corporation, with its principal place of business at 1300 Seaport
Blvd., 5th Floor, Redwood City, CA 94063 (the “Company”), and Alan Colowick, MD,
an individual having an address at 228 San Mateo Drive, Menlo Park, CA 94025
(the “Advisor”).

WHEREAS, the Advisor has served as the Company’s Chief Medical Officer, but
wishes to pursue other employment opportunities;

WHEREAS, the Advisor has agreed to provide certain consultation on behalf of the
Company as a member of its Advisory Board and such other transition services as
are identified herein;

WHEREAS, the Company desires to engage Advisor to provide these services and
deems it in the Company’s best interests to retain Advisor as an independent
consultant;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the adequacy of which is acknowledged by each
of the parties, the parties hereto agree as follows:

1. Engagement of Services.

(a) For purposes of this Agreement, Advisor’s last day of employment will be
October 13, 2006 (the “Separation Date”), after which Advisor shall perform no
further services on behalf of the Company except as provided herein. Advisor
will continue to receive his current salary and benefits up to and including the
Separation Date, but not thereafter. The Company will pay Advisor all accrued
salary, and all accrued and unused vacation and paid time off, subject to
standard payroll deductions and withholdings. Advisor acknowledges and agrees
that upon payment of (i) his salary due and unpaid for the month of October in
the gross amount of $15,625, (ii) after tax ESPP reimbursement of $2,500, and
(iii) accrued PTO and PH in the gross amount of $30,073.92 as of the Separation
Date, he shall have received all salary, accrued vacation, and bonuses, due to
him resulting from his employment with the Company. Advisor acknowledges that,
except as expressly provided in this Agreement or in a writing signed by the
Company’s Chief Executive Officer, Advisor will not receive any additional
compensation, severance, stock option vesting, stock or option grants, or other
benefits after the Separation Date, with the exception of any vested right
Advisor may have under the terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).

 

1



--------------------------------------------------------------------------------

(b) The Company hereby appoints the Advisor, effective as of November 1, 2006,
as a member of the Company’s scientific advisory board (the “Advisory Board”).
The Advisor agrees to serve as a member of the Company’s Advisory Board; perform
the duties of a member of the Advisory Board; meet with other Advisory Board
members as the Company requests; review goals of the Company and develop
strategies for achieving them with respect to the Company’s Glufosfamide, 2-DG
and HAP programs as well as any other technologies acquired by the Company after
the Effective Date (collectively, “Company Technologies”); provide advice,
support, leads, contacts, and introductions in the Company’s scientific medical
and business activities with respect to Company Technologies; and consult with
the Company regarding scientific, medical and business development matters with
respect to Company Technologies, as the Company may request from time to time
(collectively, the Advisor’s “SAB Consultation Services”). The Advisor will
participate in Advisory Board meetings telephonically, or in person if the
Company so requires, no more frequently than once every quarter and otherwise be
reasonably available by telephone.

(c) In addition to the SAB Consultation Services described above, the Company
agrees to request, and Advisor agrees to provide, such consultation, advice and
assistance to the Company’s clinical, regulatory and development groups with
respect to Company Technologies, including back-up medical monitoring
assistance, as requested in advance by the Company, for the equivalent of four
(4) days per month for three (3) months following the Separation Date
(collectively, the Advisor’s “Clinical Services”).

(d) The Advisor will perform both SAB Consultation Services and Clinical
Services faithfully, diligently, and to the best of the Advisor’s skill and
ability.

2. Compensation.

(a) In consideration of the Advisor’s availability to provide the SAB
Consultation Services identified above, the Company will:

(i) pay to the Advisor in advance and quarterly, a retainer of twenty-five
hundred dollars ($2,500) per quarter; and

(ii) issue to the Advisor an option to purchase ten thousand (10,000) shares of
Common Stock of the Company subject to compliance with all regulatory
requirements.

(b) In addition, the Company will pay the Advisor on a monthly basis a
consulting fee of two thousand five hundred dollars ($2,500) for each full day
of services requested by the Company and actually rendered by the Advisor to the
Company in excess of one day per calendar quarter.

(c) The shares subject to the option identified in Section 2(a)(ii), above, will
vest over a two-year period, with 1/24th of such shares vesting one (1) month
after the Effective Date and the remaining shares vesting monthly thereafter.
The exercise price of the option will be the fair market value of the Common
Stock on the date of grant as determined in good faith by the Company, in
accordance with applicable policies. Such options will be documented by and

 

2



--------------------------------------------------------------------------------

subject to the Company’s standard form of non-statutory option agreement and
subject to vesting as described therein. Notwithstanding the foregoing, the
Advisor understands and agrees that none of his options granted prior to his
Separation Date will continue to vest beyond the Separation Date and that, by
their terms, none of them will be exercisable at any time.

(d) The Company will also reimburse the Advisor on a monthly basis for
reasonable travel and other incidental expenses incurred by Advisor in
performing the services identified herein, provided the Company has agreed in
advance to reimburse such costs, and the Advisor has provided the Company with
such receipts or other relevant documentation as the Company may require for
such reimbursement.

(e) As of the Separation Date, Advisor holds 85,388 unvested shares of Company
common stock still subject to repurchase by the Company under the Company’s 2001
Equity Incentive Plan. The Company has the right to repurchase all of these
unvested shares within 90 days after the Separation Date, for the aggregate
amount of $45,255.64 (the “Repurchase Price”).

(f) Pursuant to the terms and conditions of Advisor’s employment offer letter
dated October 25, 2004 (the “offer letter”), the Company paid Advisor a sign-on
bonus of $300,000, in the aggregate. Of this, $100,000 must be repaid by Advisor
pursuant to the terms and conditions of the offer letter. However, the Company
has agreed to accept repayment of $58,213.99 on or prior to December 15, 2006 as
complete satisfaction of Advisor’s repayment obligations under the offer letter.
The Company will recoup the remainder of $41,786.01 through amended payroll tax
filings. The parties have further agreed that the Repurchase Price may be offset
by this repayment amount owed by Advisor; accordingly, Advisor’s unvested shares
of common stock will be deemed repurchased immediately following the Separation
Date, and Advisor must pay only the difference ($12,958.35) on or prior to
December 15, 2006, with this remainder amount to be deducted from consultation
fees owed pursuant to Section 2(b).

3. Independent Contractor. Following the Separation Date, the Advisor will be
deemed an independent contractor and not an employee of the Company. The Advisor
has no authority to obligate the Company by contract or otherwise. The Advisor
is not eligible for any employee benefits. The Company will not make tax
deductions from any amounts payable to Advisor under this Agreement; taxes on
such payments will be the sole responsibility of Advisor.

4. Nonsolicitation and Noncompetition.

(a) During the term of this Agreement and for one (1) year after its
termination, the Advisor will not personally or through others (i) recruit,
solicit, or attempt to induce any employee or contractor of the Company to
terminate his or his employment or contractual relationship with the Company, or
(ii) solicit in direct competition with the Company the business of any client
or customer of the Company.

(b) During the term of this Agreement and for six (6) months after its
termination, Advisor will not, without the prior consent of the Company, engage
in any business activity which directly competes with any business then being
conducted or planned by the Company of which the Advisor has become aware in the
course of providing services to the Company; the foregoing shall not have the
effect of preventing Advisor from engaging in any academic research, teaching or
related activity.

 

3



--------------------------------------------------------------------------------

(c) If any restriction set forth in Sections 4(a) and 4(b) above is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities, and geographic area as to which it is enforceable.

5. Company’s Proprietary Rights and Nondisclosure. In providing services to the
Company, the Advisor has been and will continue to be exposed to, have access
to, and be engaged in the development of information (including all tangible and
intangible manifestations) relating to inventions, patents, copyrights,
trademarks, trade secrets, technology, strategic sales/marketing plans, and
business of the Company, and accordingly agrees as follows:

(a) The term “Proprietary Information” shall mean all inventions, works of
authorship, trade secrets, business plans, confidential knowledge, data, or any
other proprietary information of the Company. By way of illustration but not
limitation, “Proprietary Information” includes, without limitation,
(a) inventions, ideas, samples, designs, applications, drawings, methods or
processes, formulas, trade secrets, data, source and object codes, know-how,
improvements, discoveries, developments, designs, and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products and service offerings, marketing and
selling, forecasts, business plans, budgets and unpublished financial
statements, licenses, sales, pricing, profits and costs, distribution
arrangements, suppliers and customers, marketing, customer and partner
strategies, business development plans, customer and partner lists; and
information regarding the skills and compensation of employees of the Company
and the Company’s internal organization.

(b) The Advisor agrees promptly to disclose in writing and hereby assigns to the
Company the Advisor’s entire right, title and interest in and to any and all
inventions and proprietary information (and all proprietary rights with respect
thereto) or any other copyrightable or patentable work, made, conceived, or
reduced to practice by Advisor, either alone or jointly with others, in the
course of performing services on behalf of the Company, whether prior to the
Effective Date or otherwise, without any obligation of the Company to pay
royalty or any other consideration. The Advisor agrees that all such inventions
and proprietary information are the sole property of the Company and will, at
the Company’s request, promptly execute a written assignment to the Company of
title to any such inventions and proprietary information relating to it and will
preserve any such information as part of the proprietary Information of the
Company. The Advisor will keep in confidence and trust all Proprietary
Information and shall not reproduce, use, or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Company, except as required in performing Services. All
Proprietary Information, whether presently existing or developed in the future,
shall be the sole property of the Company and its assigns. In addition, the
Company and its assigns shall be the sole owner of all intellectual property and
other rights in connection with such Proprietary Information.

 

4



--------------------------------------------------------------------------------

(c) The provisions of this Agreement are subject to the understanding that the
Advisor is affiliated with, employed by, and/or consulting with the
institution(s) or entity(ies) set forth on Exhibit A hereto (the “Institutions”)
and must fulfill certain obligations to the Institutions pursuant to the
Institutions’ guidelines or policies, if any, copies of which Advisor agrees to
deliver to the Company. If the Advisor is required to disclose Proprietary
Information to the Institution pursuant to applicable guidelines or policies,
then the Advisor shall promptly notify the Company in writing.

(d) The Advisor will submit to the Company any proposed publication which
contains any discussion relating to the Company, the Services, or Proprietary
Information. Advisor agrees not to publish or otherwise disclose any such
proposed publication without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Any such consent shall be given
within thirty (30) days of receipt of the proposed publication. The Advisor is
free to publish any information that does not relate to the Company or the
Services and that does not disclose Proprietary Information.

(e) In the event the Company is unable, after reasonable effort, to secure
Advisor’s signature on any document needed to apply for or prosecute any patent,
copyright, or other right or protection relating to an invention subject to
assignment to the Company, the Advisor hereby designates and appoints the
Company and its duly authorized officers and agents as Advisor’s agent and
attorney-in-fact, to act for and on the Advisor’s behalf to execute, verify and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, and other rights
and protections thereon with the same legal force and effect as if executed by
the Advisor. Such appointment shall be irrevocable and coupled with an interest.

6. Nondisclosure of Third-Party Information. The Advisor understands that the
Company has received and will continue to receive from third parties information
that is confidential or proprietary and subject to restrictions on the Company’s
use and disclosure (“Third-Party Information”). The Advisor will hold
Third-Party Information in the strictest confidence and will not disclose or use
Third-Party Information, except as permitted by agreement between the Company
and the relevant third party, unless expressly authorized in writing to act
otherwise by an officer of the Company.

7. Obligation To Keep Company Informed. The Advisor shall promptly disclose to
the Company, or any persons designated by it, any and all proprietary
information, whether or not patentable, of which the Advisor becomes aware that
relates to Proprietary Information of the Company; however, Advisor shall not be
obligated to disclose information received by Advisor from other under a
contractual obligation of confidentiality.

8. Prior Inventions. Inventions that the Advisor made prior to Advisor’s first
day of employment with the Company are excluded from the scope of this
Agreement. For the avoidance of doubt, any such inventions that have not been
published or previously documented are listed on Exhibit B.

 

5



--------------------------------------------------------------------------------

9. No Conflicting Obligation. The Advisor represents that the Advisor’s
performance of the services contemplated hereby does not and will not breach or
conflict with any agreement to which the Advisor is or later becomes a party.
The Advisor has not entered into, and agrees not to enter into during the term
of this Agreement, any agreement in conflict with this Agreement, whether
written or oral.

10. No Improper Use of Materials. The Advisor agrees not to bring to the Company
or to use in the performance of services on behalf of the Company any materials
or documents obtained from a present or former employer of the Advisor, the
Advisor’s employees, or any other person with whom the Advisor has entered into
a confidentiality agreement, unless such materials or documents are generally
available to the public or the Advisor has authorization for the possession and
unrestricted use of such materials. In providing the services contemplated
hereby, the Advisor agrees not to breach any obligation of confidentiality that
the Advisor has undertaken with the Company or with a third party.

11. Term and Termination. Unless previously terminated or extended, this
Agreement will terminate two (2) years from the Effective Date. The Company or
Advisor may also terminate this Agreement upon thirty (30) days written notice
to the other. The Company may terminate this Agreement immediately upon written
notice by the Company to the Advisor in the event of Advisor’s material breach
of this agreement or any misconduct by Advisor that could have an adverse effect
on the business of the Company. Any determination of such breach or misconduct
as used herein shall be made in the Company’s sole discretion. The obligations
set forth in Sections 4, 5, 6, 12, 13, and 14 survive any termination of this
Agreement. Upon termination of this Agreement, the Advisor will promptly deliver
to the Company all documents and other materials of any nature pertaining to the
Services, together with all documents and other items containing or pertaining
to any Proprietary Information. The Advisor shall not retain copies of any such
documents or other materials after termination of this Agreement.

12. Legal and Equitable Remedies. Because the Advisor’s services are personal
and unique and because the Advisor may have access to and become acquainted with
Proprietary Information, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance, or
other equitable relief without prejudice to any other rights and remedies that
the Company may have for a breach of this Agreement, without bond.

 

6



--------------------------------------------------------------------------------

13. Return of Company Property.

(a) Advisor agrees that, within 10 days following the termination of this
Agreement or upon the Company’s earlier request, Advisor will return to the
Company all Company documents (and all copies thereof) and other Company
property that Advisor has had in his possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).

(b) Notwithstanding the foregoing, Advisor will continue to have the right to
use the Sony laptop computer previously provided by the Company (serial #
28240833-3000654) for so long as he continues to be a consultant for the
Company.

14. General Terms. The parties’ rights and obligations will bind and inure to
the benefit of their respective successors, heirs, executors and administrators,
and permitted assigns. Because the nature of these services is personal, any
attempted assignment of Advisor’s rights or delegation of Advisor’s obligations
will be void without the prior written consent of the Company. This Agreement is
governed by the laws of the State of Delaware, excluding conflicts of laws
principles. If any provision of this Agreement is found by a proper authority to
be unenforceable, then that provision shall be severed, and the remainder of
this Agreement will continue in full force and effect. This Agreement and its
Exhibits constitute the parties’ final, exclusive, and complete understanding
and agreement with respect to the subject matter hereof, and supersede all prior
and contemporaneous understandings and agreements relating to its subject
matter. Any waiver, modification, or amendment of any provision of this
Agreement shall be effective only if in writing and signed by the parties to
this Agreement. This Agreement shall be construed as if the parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not be
interpreted against any one party and in favor of the other. Advisor represents
that he is not relying on the advice of the Company or anyone associated with
the Company as to the legal, tax or other consequences of this Agreement. Any
notices required or permitted hereunder shall be given to the appropriate party
at the address specified above or at such other address as the party shall
specify in writing. Such notice shall be deemed given upon personal delivery, or
sent by certified or registered mail, postage prepaid, three (3) days after the
date of mailing. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.

The parties hereto have executed this ADVISORY BOARD AGREEMENT as of the
Effective Date.

 

 

THRESHOLD PHARMACEUTICALS, INC.     ADVISOR By:  

/s/    HAROLD E. SELICK

    By:  

/s/     ALAN COLOWICK, MD

Name:   Harold E. Selick     Name:   Alan Colowick, MD Title:   Chief Executive
Officer       Date:       Date:  

 

7



--------------------------------------------------------------------------------

EXHIBIT A

INSTITUTIONS WITH WHOM ADVISOR HAS CONSULTING OR EMPLOYMENT RELATIONSHIP

As of November 2006, Geron Corporation

             None             

              (initials)



--------------------------------------------------------------------------------

EXHIBIT B

UNPUBLISHED OR UNDOCUMENTED PRIOR INVENTIONS

            None             

            (initials)